United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2083
                       ___________________________

                                  Al Jabbar Salam

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Estella Bland, Provider, Varner Unit; Sondra Parker, Infirmary Manager, Varner
  Unit; Powell, Infirmary Manager, Varner Unit; Gibson, Warden, Varner/VSM;
                           Dexter Payne, Director, ADC

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________

                          Submitted: November 9, 2021
                           Filed: November 15, 2021
                                 [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
       Al Jabbar Salam appeals the district court’s1 without-prejudice dismissal of his
42 U.S.C. § 1983 action, pursuant to Federal Rule of Civil Procedure 41(b). After
careful review of the record and the parties’ arguments on appeal, we conclude that
the district court did not abuse its discretion in dismissing the action. See Smith v.
Gold Dust Casino, 526 F.3d 402, 404-05 (8th Cir. 2008) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Salam’s motions to
compel.
                        ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth M. Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-